Title: To George Washington from Major General Philip Schuyler, 11–12 June 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany June 11.[–12] 1776.

I had the Honor to address Your Excellency Yesterday by Post, Since which Mr Deane the Indian Interpreter is arrived from Oneida, and Contradicts the Account contained in the Paper inclosed in mine of Yesterday. But says that an Account arrived at Oneida, & the Oneidas beleived it to be true, “That Butler had Called a Meeting of the six Nations at Oswega.” The Oneidas apprehend that he will attempt to procure the six Nations to join the more Western Indians and assist them in falling on the German Flatts. I have recommended the greatest Vigilance to the Committee of that County and to keep Parties continually scouring the Woods as far as and Even beyond Fort Stanwix to prevent a Surprize.
I have already sent a Message inviting the six Nations to a Conference at the German Flatts on the first of next Month, The Oneidas desired Mr Deane to request me to send for the Indians that left this on a Visit to the Sea Coast, as these are chiefly our best Friends, I wish to have them here the soonest possible, And that Every Mark of Attention should be given them by the People with whom they come up.
We are in great Want of Powder and Lead, and equally so for Intrenching Tools of Every Kind, a few Pieces of Cannon with the Appurtenances, and a Competent Number of Artillerymen, having None on this Side of Canada.
I am preparing Every Thing I can with the utmost Secrecy for taking Post at Fort Stanwix which I propose to do immediately after the Conference with the Indians And should the Mohawks, Onondagas & Cayuagas declare against Us, I will if possible cut off the two latter as soon as they are got home by a Detachment from Fort Stanwix, the farthest live about Ninety Miles from that Place, and at the same Time seize on the

Mohawks, the Senecas are out of our Reach. Be pleased to order up some Flints.
Some Time in April a Mr Blake of Montreal presented me two Bills, drawn on me in his Favor by General Wooster, One of which amounting to £417.18.9 Lawful was to be paid in Specie which as I could not Comply with I offered to discharge in Continental Bills, he refuses to accept them and Complains of a Breach of Public Faith, I confess that I had authorized General Wooster to draw on me in that Manner, and had Reason to beleive from the Advices I received from Congress that I should have been enabled to discharge such Drafts, but such has been the Scarcity of Specie, and such the Call for It in Canada, That what little has been sent me from below I have immediately forwarded, and upwards of two thousand pounds which I borrowed in February last on my private Security to be repaid in three Weeks, is still due as I have never Yet been enabled to discharge It; Blake makes such a Stir about this Affair, that I could wish he was paid, If so much Specie can be got at New York.
General Sullivan has sent for the Exchanged Prisoners that had returned to Tyonderoga & Fort George & I have ordered them back, but Many of Colo: Bedel’s Regiment are already deserted.
[12 May] Yesterday General Wooster delivered me a Return of which the inclosed is a Copy, I mention this least It should be said That I had received regular Returns. I have not Yet had one from Canada, Either of the Army or from any Commissary whatsoever, Not Even a single Line from Mr Price, Altho’ I so Earnestly pressed him—In my Instructions of the 7th May, to let me know the State of Provisions in Canada, In Short If I had not apprehended that Difficulties would have arizin in procuring Flour & prepared accordingly, the Army must have starved, they are out of Danger now, unless No Pork should soon arrive.
If the Militia ordered into Canada from the New England Colonies should not have had the small Pox they will rather weaken than strengthen our Army. Would It Not be adviseable to order them to send None but such as have already had that Distemper.

I have about One hundred and twenty Batteaus at Fort George, which will I beleive be fully sufficient to Convey All the Militia that will go. I am Dr Sir with the Greatest Respect Your Excellency’s Most Obedient Humble servt

Ph: Schuyler

